Citation Nr: 0534088	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  03-21 855A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for chronic bilateral 
hearing loss disability.  

2.  Entitlement to an initial disability evaluation in excess 
of 70 percent for the veteran's post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The veteran had active service from October 1967 to June 
1970.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Chicago, Illinois, Regional Office (RO) which granted service 
connection for post-traumatic stress disorder (PTSD) and 
assigned a 50 percent evaluation for that disability.  In 
July 2003, the RO denied service connection for both chronic 
bilateral hearing loss disability and chronic bilateral 
tinnitus.  In October 2003, the RO increased the initial 
evaluation for the veteran's PTSD from 50 to 70 percent.  In 
March 2004, the RO granted a total rating for compensation 
purposes based on individual unemployability and effectuated 
the award as of August 20, 2004.  In January 2005, the RO 
granted service connection for chronic bilateral tinnitus and 
assigned a 10 percent evaluation for that disability.  

The Board observes that the veteran has appealed from the 
initial evaluation assigned for his service-connected PTSD.  
In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) addressed 
a similar appeal and directed that it was specifically not a 
claim for an increased disability evaluation.  However, the 
Court did not provided a specific name for the issue in lieu 
of "increased disability evaluation."  In the absence of 
such direction, the Board has framed the issue as an initial 
evaluation in excess of 70 percent for the veteran's PTSD.  
The veteran is not prejudiced by such action.  The Board has 
not dismissed any issue and the law and regulations governing 
the evaluation of disabilities is the same regardless of how 
the issue is styled.  

For the reasons and bases addressed below, service connection 
for chronic bilateral sensorineural hearing loss disability 
is GRANTED and an initial evaluation in excess of 70 percent 
for the veteran's PTSD is DENIED.  




FINDINGS OF FACT

1.  Chronic bilateral sensorineural hearing loss disability 
has been shown to have originated during wartime service.  

2.  The veteran's PTSD has been shown to be productive of no 
more than occupational and social impairment with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood; an inability to 
establish and maintain effective relationships; and Global 
Assessment of Functioning scores of 40 and 42.  


CONCLUSIONS OF LAW

1.  Bilateral sensorineural hearing loss disability was 
incurred during wartime service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303(d), 
3.326(a), 3.385 (2005).  

2.  The criteria for an initial evaluation in excess of 70 
percent for the veteran's PTSD have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a), 4.7, 4.130, Diagnostic Code 9411 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a Veterans Claims Assistance Act of 2000 
(VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for Department of Veterans Affairs (VA) 
benefits.  In reviewing the veteran's claims, the Board 
observes that the RO issued VCAA notices to the veteran in 
September 2002, May 2003, January 2004, and November 2004 
which informed him of the evidence needed to support his 
claims; what actions he needed to undertake; and how the VA 
would assist him in developing his claims.  The veteran was 
specifically requested to submit any and all relevant 
evidence and/or documentation in his possession.  The VA has 
secured or attempted to secure all relevant documentation to 
the extent possible.  

The veteran has been afforded VA examinations for 
compensation purposes.  The examination reports are of 
record.  There remains no issue as to the substantial 
completeness of the veteran's claims.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2005).  Any duty imposed on the VA, including the duty to 
assist and to provide notification, has been met.  Therefore, 
the Board finds that the VA has satisfied its duty to notify 
and the duty to assist pursuant to the VCAA.  See 38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 
(2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The Board finds that 
appellate review of the veteran's claims would not constitute 
prejudicial error.  


II.  Bilateral Hearing Loss Disability

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 2002).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2005).  

Service connection for impaired hearing shall be established 
when the thresholds for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz are 40 decibels or more; or the 
thresholds for at least three of these frequencies are 26 
decibels; or speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385 (2005).  
The Court has held that the provisions of 38 C.F.R. § 3.385 
prohibit the award of service connection for hearing loss 
where audiometric test scores are within the established 
limits.  Hensley v. Brown, 5 Vet. App. 155, 158 (1993) citing 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
The veteran's service medical records indicate that he was 
seen for right ear trouble.  A December 1968 Army treatment 
entry notes that treating military medical personnel advanced 
an impression of a mild 8th cranial nerve injury secondary to 
loud noise.  At his June 1970 physical examination for 
service separation, the veteran exhibited bilateral 15/15 
auditory acuity.  The Court has directed that auditory acuity 
of 15/15 is normal.  Smith v. Derwinski, 2 Vet. App. 137, 140 
(1992).  

Service connection is currently in effect for chronic 
bilateral tinnitus evaluated as 10 percent disabling.  The 
award was based upon the veteran's inservice noise exposure.  

At a June 2003 VA examination for compensation purposes, the 
veteran presented a history of significant inservice 
combat-related noise exposure and no significant post-service 
noise exposure.  On audiological evaluation, the veteran 
exhibited pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
40
50
60
LEFT
45
40
50
60
55

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 96 in the left ear.  The 
audiologist diagnosed the veteran with "a sloping mild to 
moderate [right ear] mixed hearing loss with conductive 
components at 500, 1000, and 2000 Hertz" and "a moderate to 
moderately-severe [left ear] mixed hearing loss with 
conductive components at 500, 1000, and 2000 Hertz."  She 
clarified that "[g]iven that the conductive component to the 
patient's hearing loss is inconsistent with noise induced 
hearing loss, it is unlikely to be service connected."  On a 
contemporaneous ear disease evaluation, the veteran 
complained of chronic hearing loss since his service in the 
Republic of Vietnam.  His significant inservice noise 
exposure was noted.  The examiner diagnosed the veteran with 
bilateral mixed hearing loss disability with a mild 
conductive component.  The VA physician clarified that "any 
sensorineural loss is likely related to significant noise 
exposure in military service."  

The sensorineural hearing loss portion of the veteran's 
chronic bilateral mixed hearing loss disability has been 
shown to be etiologically related to inservice acoustical 
trauma.  In the absence of any competent evidence to the 
contrary, the Board finds that service connection is 
warranted for chronic bilateral sensorineural hearing loss 
disability.  38 C.F.R. §§ 3.303(d), 3.385 (2005).  


III.  PTSD

A.  Historical Review

The veteran's service personnel records indicate that he 
served in the Republic of Vietnam.  The report of an October 
2002 VA examination for compensation purposes states that he 
was diagnosed with PTSD secondary to his Vietnam War-related 
experiences.  His PTSD was found to be manifested by a Global 
Assessment of Functioning (GAF) score of 40.  In November 
2002, the RO granted service connection for PTSD and assigned 
a 50 percent evaluation for that disability.  In October 
2003, the initial evaluation for the veteran's PTSD was 
increased from 50 to 70 percent.  

B.  Evaluation

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2005).  A 70 percent 
evaluation is warranted for PTSD which is productive of 
occupational and social impairment with deficiencies in most 
areas such as work, school, family relations, judgment, 
thinking, or mood due to symptoms such as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  A 100 percent evaluation requires 
total occupational and social impairment due to symptoms such 
as gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, a persistent danger of hurting self or others, an 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene), 
disorientation to time or place, and memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2005).  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2005).  

At the October 2002 VA examination for compensation purposes, 
the veteran complained of Vietnam War-related nightmares and 
flashbacks; chronic anger; chronic anxiety; panic attacks; 
and social isolation.  He reported that he had been divorced 
twice; lived with his sister; and was unemployed.  He had 
been unable to obtain and retain substantially gainful 
employment due to his anger.  The examiner observed that the 
veteran's orientation and memory were intact.  On mental 
status examination, the veteran exhibited an angry affect; an 
irritable, angry, somewhat hostile, and depressed mood; 
thinking indicative of marked obsessive ruminations of his 
Vietnam War experiences; and no suicidal or homicidal 
ideations.  The veteran was diagnosed with PTSD.  A GAF score 
of 40 was advanced.  

Clinical documentation from the Vet Center indicates that the 
veteran was seen for treatment of his PTSD on an ongoing 
basis.  A November 6, 2002, treatment entry states that the 
veteran reported experiencing confrontations with several 
friends and a loss of appetite.  Treatment entries dated 
November 3, 2002, and November 20, 2002, reported that the 
veteran had obtained work on a movie craft service crew 
associated with a film being shot in his city.  At the end of 
the assignment, the veteran was told that he had performed 
well and would be asked back in the future.  A December 2002 
treatment entry states that the veteran had been involved in 
a fight with a drunken bar patron.  

In his February 2003 notice of disagreement, the veteran 
advanced that he held his last full-time job in 1970.  He 
believed that an evaluation in excess of 50 percent for his 
PTSD was warranted given the impact of the disability upon 
his employability.  

In his August 2003 Veterans Application for Increased 
Compensation Based on Unemployability (VA Form 21-8940), the 
veteran indicated that he had been employed on a full-time 
basis in the motion picture production industry between 1998 
and 2001.  He clarified that he last worked in 2001.  

At a February 2004 VA examination for compensation purposes, 
the veteran complained of frequent Vietnam War-related 
nightmares, intrusive thoughts and recollections and 
associated impaired sleep.  He reported that although he 
"worked for years in movie production," he "had not been 
able to work for the last two years."  He stated that he was 
divorced and had limited social interaction.  On mental 
status examination, he exhibited anxiety; irritability; a 
depressed mood; poor eye contact; very limited insight; 
intact memory and judgement; and no psychotic thought or 
suicidal or homicidal ideation.  The veteran was diagnosed 
with chronic PTSD.  A GAF score of 42 was advanced.  The VA 
physician commented that the veteran was "unable to work due 
to his PTSD."  

Clinical documentation from the Vet Center dated in 2004 and 
2005 notes that the veteran continued to receive ongoing 
treatment for his PTSD.  A November 2004 treatment entry 
states that the veteran reported having been denied the right 
to attend a sewing class due to his gender by a female 
instructor.  In that situation, he was able to control his 
anger.  A January 2005 treatment entry states that the 
veteran had a minor traffic mishap during a recent snowstorm.  
He reported that he had been able to successfully diffuse the 
tense situation.  

In his November 2005 Written Brief Presentation, the 
accredited representative conveyed that the veteran's PTSD 
symptomatology was manifested by chronic anger; an associated 
series of violent encounters; and a GAF score of 42.  The 
accredited representative asserted that such symptoms 
supported the assignment of a 100 percent schedular 
evaluation for the veteran's PTSD.  

The Board has reviewed the probative evidence of record 
including the veteran's written statements on appeal.  The 
veteran's PTSD has been consistently shown to be productive 
of severe social and industrial impairment with deficiencies 
in most areas such as work, family relations, and mood due to 
symptoms of anxiety or depression affecting his ability to 
function independently; difficulty in adapting to stressful 
circumstances including work; and an inability to establish 
and maintain effective relationships.  While he has reported 
that he has not worked on a full-time basis since either 1970 
or 2001 due to his PTSD symptomatology, the veteran stated in 
his August 2003 claim for a total rating for compensation 
purposes based on individual unemployability that he had been 
employed on a full time basis between 1998 and 2001.  
Clinical documentation from the Vet Center reflects that he 
successful obtained and retained employment on a movie 
production set in November 2002.  Notwithstanding these 
facts, the Board acknowledges that the veteran has been 
awarded a total rating for compensation purposes based on 
individual unemployability.  

Treating VA psychiatric personnel have advanced GAF scores of 
40 and 42.  The GAF is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness." DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994).  A 
GAF score of between 41 and 50 denotes serious symptoms, 
e.g., suicidal ideation, severe obsessional rituals, frequent 
shoplifting or any serious impairment in social, 
occupational, or school functioning, e.g., no friends, unable 
to keep a job.  Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

In light of the preceding authorities, the Board finds that 
the veteran's PTSD clearly merits assignment of at least a 70 
percent evaluation under the provisions of 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  The accredited representative asserts 
that the veteran's PTSD is productive of severe anger and 
associated violent social encounters which warrant assignment 
of a schedular 100 percent evaluation under Diagnostic Code 
9411.  The accredited representative's contentions are belied 
by the most recent clinical documentation of record from the 
Vet Center which shows that the veteran has been improving to 
the extent that he reported successfully diffusing and 
otherwise appropriately handling several tense situations.  
In the absence of objective evidence of total occupational 
and social impairment due to symptoms such as gross 
impairment in thought processes or communication, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
a persistent danger of hurting himself or others, an 
intermittent inability to perform activities of daily living, 
disorientation to time or place, and memory loss for names of 
close relatives, own occupation, or own name, the Board 
concludes that the preponderance of the evidence supports a 
conclusion that the initial 70 percent evaluation assigned 
for the veteran's PTSD adequately reflects his current 
psychiatric disability picture during the entire appeal 
period.  


ORDER

Service connection for chronic bilateral sensorineural 
hearing loss disability is GRANTED.  

An initial evaluation in excess of 70 percent for the 
veteran's PTSD is DENIED.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


